PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/636,167
Filing Date: 2 Mar 2015
Appellant(s): Union, Joe, N.



__________________
Delphine M. James
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 19-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “the body has no simulated door”, and the Specification gives no clear description of this structure as claimed. The Specification in [0010] discloses “The body of the shoe (10) is configured to resemble a motor vehicle and, as such, has many aspects found in motor vehicles, such as wheels, headlights, tail lights, front bumper (95), back bumper (45), and a seatbelt (26)”, in which there is no disclosure that “the body has no simulated door” as claimed. Therefore, the recitation “the body has no simulated door” constitutes new matter and claim 19 fails to meet the written description requirement.
Claim 22 recites, “tail pipes incorporated into the back end of the outer cavity sandwiched between the simulated back bumper and the rear end of the outer sole”, .

Claim 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the body surrounding an entry into a shoe cavity being supported by the outer sole”, and it is unclear as to how the cavity of the shoe is supported by the outer sole. Does Applicant mean that the body is supported by the outer sole, in which the body surrounds the cavity? For purposes of examination, Examiner is interpreting the limitation as best understood. Clarification is needed.  
Claim 19 recites the limitation “the top portion of the outer sole”; there is insufficient antecedent basis for this limitation in the claim. It is noted that a toe portion of the outer sole has been previously introduced, in which Examiner is interpreting “the top portion” to be “toe portion”.
Claim 19 recites “the rim of the entry” in line 12; there is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites “a car seat belt strap attached to an outer surface above an opposing side” is unclear, what is “an opposing side” is referring to, “an opposing side” of what? Additionally, it is noted that the opposing sides as introduced in line 4 are part 
Claim 19 recites “a terminating end” in line 17, and it is unclear if this terminating end is the same as the terminating end in line 13 or if a new terminating end is being introduced. 
Claim 19 recites “the terminating end of the fastener strap" in line 18, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if this terminating end is the same as the terminating end in line 13. 
Claim 27 recites “a front end of an opposing side of the body having a integrally formed in a triangular shape”, which is indefinite since it is unclear as to what structure is claimed as “having a integrally formed in a triangular shape”. Does the front end of an opposing side itself have an integrally formed triangular shape? Is there an additional structure meant to be formed in a triangular shape? For purposes of examination, Examiner is interpreting this limitation as best understood.
Claim 27 recites “further comprising a front end of an opposing side of the body”, and it is unclear as to what is being claimed, as claimed in claim 19 line 4, the body has a front end and opposing sides, therefore, it is unclear if “a front end” in claim 27 is the same front end recited in claim 19. For purposes of examination, Examiner is interpreting the claim as best understood. Clarification is needed.
Further, the recitation of “an opposing side of the body”, is indefinite since it is unclear as to what “an opposing side” is referring to. There are two instances where 
Claim 28 recites “an opposing side of the outer cavity”, there is insufficient antecedent basis for both “an opposing side of the outer cavity” and “the outer cavity” limitations in the claim.
Claim 28 recites “a lower end of the back end of the body has a triangle integrally formed therein rear portion of an opposing side of the outer cavity having a simulated tire being formed of a triangular recessed area”, which is indefinite since it is unclear as to what is being claimed. Is the rear portion of an opposing side part of the lower end of back end of the body? Additionally, it appears that there two structures that have a triangle shape, the lower end of the back end contains an integral triangle and a rear end of an opposing side has a triangular recessed area, however is the triangle integrally formed in the lower end of back end of the body the same structure as the triangular recessed area of the rear end of an opposing side? For purposes of examination, Examiner is interpreting this limitation as best understood.
Claim 33 recites “the car seat belt strap is of flexible aluminum”, which is indefinite since it is unclear if “the car seat belt strap” is a structural limitation or functional limitation. Claim 19 recites “a fastener strap configured into a car seat belt strap”, in which the car seat belt strap is a functional limitation. The recitation “car seat 
All dependent claims are rejected for depending from a rejected base claim.
Claims 19, 20, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459).
Regarding claim 19, Denfeld teaches, an athletic shoe manufactured in the configuration of a simulated sports vehicle (100 is manufactured in the configuration of a simulated sports vehicle, [0003], figures 1 and 5, see also title and [0021]), the athletic shoe comprising: an outer sole defined by a rear portion, a mid portion and a toe portion (100 comprises an outer sole that is defined by a rear portion, a mid portion and a toe portion, see annotated figure 1); a body defined by a front end, opposing sides and a back end (100 is the body defined by a front end, opposing sides and a back end, see annotated figure 1, note: only one side of the opposing sides is shown in annotated figure 1, 100 has two opposing sides, see figures 2 and 3); the body surrounding an entry into a shoe cavity being supported by the outer sole (100 surrounds an entry in a cavity which is supported by the annotated outer sole, annotated figure 1); the entry providing entry and removal of a user's foot into the shoe cavity (the annotated entry is provides entry and removal of a user’s foot into the cavity of 100, annotated figure 5); a surrounding lower peripheral edge of the body being attached to the outer sole (as shown in figures 1-5 100 is attached to the outer sole therefore there exists a surrounding lower peripheral edge of 100 that is attached to the annotated outer sole, 

Godkin teaches, the body has no simulated door (as shown in figures 1-4 the annotated body has no simulated door, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the body of Denfeld with no simulated door as taught by Godkin which provides fewer details to the body of the shoe and would save on material costs.
Regarding claim language, “the body has no simulated door”. Applicant provides no specific reasoning or unexpected result for requiring this [design] and consequently it would merely be a change in design or shape. With regards to design or shape, it has been held that the configuration of a claimed item was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant (MPEP 2044.04 (lV)(B)). Here, Denfeld discloses “the footwear may come in a variety of motor vehicle appearances”, in which providing fewer details to the body of the shoe and would save on material costs.
While Denfeld discloses “a suitable securing mechanism”, [0023], the combined references fails to teach, a car seat buckle; a mating attaching element configured to releaseably engaged with car seat buckle.
Kavarsky teaches, a car seat buckle (24, figures 1-3, “Medial disconnectable coupling member 28 preferably has medial female portion 22 and medial male portion 24, provides a disconnectable and tension-adjustable interface between lateral linkage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the buckle and mating attaching element of Denfeld as car seat buckle and a mating attachment element, as taught by Kavarsky; because Kavarsky teaches that this configuration is known in the art and it would be obvious to one of ordinary skill that providing a car seat buckle and a mating attachment element is a type of suitable securing mechanism for footwear, here, the buckle and mating attaching element of Kavarsky would secure the shoe to the user’s foot, Col. 2 ln. 26-34. 
Additionally, Denfeld discloses a suitable securing mechanism and additionally discloses the use of hook and loop, [0023], see also [0027], here, the car seat buckle 24 and a mating attaching element 22 of Kavarsky, would be a type of securing mechanism, and would also be a substitution of one well-known fastener system for another and it would have been further obvious to one having ordinary skill in the art to use such a fastening system. 
Regarding claim 20, the combined references teach, further comprising a back bumper incorporated into the back end of body disposed directly above the rear portion of the outer sole and protruding outward therefrom (Denfeld, as shown in annotated 
Regarding claim 24, the combined references teach, wherein the back bumper (Denfeld, annotated back bumper, annotated figures 1 and 5).
While the combined references do not disclose that “the back bumper is made of translucent rubber", as claimed, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified the back bumper to be made of a translucent rubber material. Such modification would be considered a mere choice of a preferred material that is easily manufactured and inexpensive on the basis of its suitability for the intended use. In other words, the use of a translucent rubber material would have been an "obvious to try" approach because the use of such a known material for bumpers is not of innovation but of ordinary skill and common sense. Here, the material of rubber would allow the back bumper to flex if the user were to knock the back bumper against a surface while donning the footwear and the back bumper being translucent is an aesthetical feature that may be chosen by the designer.
Regarding claim 27, the combined references teach, further comprising a front end of an opposing side of the body having a integrally formed in a triangular shape (Denfeld, a front end of an opposing side of the outer cavity has a simulated tire, annotated figure 1).
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Smith (3,995382).
Regarding claim 21, the combined references teach, wherein the front end of the body further comprises: a grille integrally incorporated into the front end of the body (Denfeld, the annotated front section comprises an annotated grille integrally incorporated into the annotated front end of 100, annotated figure 1); the grille having a plurality of spaced apart slits in a parallel arrangement disposed directly above the toe portion of the outer sole (Denfeld, the annotated grille has a plurality of spaced apart slits in a parallel arrangement disposed directly above the annotated toe portion of the outer sole, annotated figure 1).
The combined references fail to teach, metal grille.
Smith teaches, a metal grille (“Members 12 and 13 are of metal”, Col. 2 ln. 5-6, therefore 12 is made of metal, figure 1, see also, Col. 1 ln. 35-36).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide the grille of Denfeld as metal as taught by Smith, in order to provide a grille that allows for the grille to “prevent damage to the leather of the toe”, in this case the grille would prevent damage to the material of the front end of the body.
Regarding claim 30, the combined references teach, wherein the metal grille is made from a metal (as combined above the annotated grille of Denfield is made of metal as taught by Smith).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Abashidze (WO 2009/063258 A1).
Regarding claim 22, the combined references teach, further comprising the back end of the outer cavity (Denfeld, the annotated back end out the outer cavity, annotated figure 1), the back bumper (Denfeld, annotated back bumper annotated figures 3 and 5) and the rear end of the outer sole (Denfeld, the annotated rear portion of the outer sole, annotated figure 1).
The combined references fail to teach, a pair of spaced apart tail pipes incorporated into the back end of the body sandwiched between the simulated back bumper and the rear portion of the outer sole
Abashidze teaches, a pair of spaced apart tail pipes incorporated into the back end of the body sandwiched between the simulated back bumper and the rear portion of the outer sole (a pair of spaced apart tail pipes incorporated into the back end of the 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to include between the simulated back bumper and the rear end of the outer sole of Denfeld, a pair of tail pipes as taught by Abashidze in order to increase aesthetical attractiveness amongst consumers (Abashidze Col. 3, ln. 6-15; Abstract).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Viar et al. (2008/0222915)[Viar].
Regarding claim 23, the combined references teach, wherein the outer sole further comprises an underside being made of rubber having traction incorporated therein (Denfeld, “picture 404 printed on the bottom that resembles the under carriage of a vehicle.  The picture may be covered with a clear rubber to provide traction”, [0026], therefore the outer sole further comprises an underside being made of rubber having traction incorporated therein, figure 4, [0022]).
The combined references fail to teach, the underside being made of tire rubber.
Viar teaches, the underside being made of tire rubber (“The bottom sole portion comprises rubber material separated from a spent or scrub tire”, [0016], therefore 16 (the underside of 10) is made of tire rubber, [0022], figure 2A).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide the rubber of Denfeld as tire rubber, as taught by Viar in order to provide tire rubber that allows for “non-uniform thickness and irregular . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Johnson (4,438,574).
Regarding claim 25, the combined references teach, wherein an interior wall of the shoe cavity (Denfeld, the annotated shoe cavity has an interior wall, annotated figure 5).
The combined references fail to teach, an interior wall of the shoe cavity is made of perforated leather.
Johnson teaches, an interior wall of the shoe cavity is made of perforated leather (“the inner layer is preferably made of leather. The leather inner layer may be perforated to further reduce its weight”, Col. 2 ln. 50-52, in which 40 is an interior wall of the shoe cavity that is made of perforated leather, Col. 4 ln. 32-36, figures 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior wall of the shoe cavity of Denfeld as perforated leather as taught by Johnson; in order to provide breathable and stretchable characteristics to an interior wall of footwear, Col. 4 ln. 33-34 as well as provide a reduction in weight to the overall footwear, Col. 2 ln. 51-52, which would increase comfort for the user.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of  Mitsui (5,117,568) in view of Johnson (4,438,574).
Regarding claim 26, the combined references teach, further comprising a tongue attached to the terminating end of the front end section of the body (Denfeld, an annotated tongue is attached to the annotated terminating end of the front end of the body).
The combined references fail to teach, pivotally attached and being made of perforated leather.
Mitsui teaches, a tongue pivotally attached to the terminating end of the front section of the outer cavity (2 is pivotally attached as shown in figures 8 and 9, Col. 2 ln. 29), being made of leather (“The shoe upper itself of the athletic shoe according to the present invention can be manufactured with any of conventional materials such as leather and synthetic leather”, Col. 3 ln. 17-20 and “the tongue may also be manufactured from any of the conventional materials”, Col. 3 ln. 26-27, therefore, 2 is made of leather).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the tongue of Denfeld as being pivotally attached and made from leather as taught by Mitsu in order to allow for footwear that “can be put on and taken off extremely easily.  FIG. 9 represents an opening of the athletic shoe according to the present invention of which fastener is loosened and the upper end of the tongue is turned upwardly, Col. 3 ln. 12-16 and by 
The combined references fail to teach, perforated leather.
Johnson teaches, perforated leather (“the inner layer is preferably made of leather. The leather inner layer may be perforated to further reduce its weight”, Col. 2 ln. 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have used perforated leather for the tongue; because Johnson teaches that perforated leather configuration is known in the art and it would be obvious to one of ordinary skill that by making the tongue perforated leather would provide breathable and stretchable characteristics to the footwear tongue, Col. 4 ln. 33-34 as well as provide a reduction in weight to the overall footwear, Col. 2 ln. 51-52, which would increase comfort for the user.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Schellinger (D495,470).
Regarding claim 28, the combined references teach, further comprising a lower end of back end of the body has a triangle integrally formed therein rear portion of an opposing side of the outer cavity having a simulated tire (Denfeld an annotated lower end of the annotated back end of the annotated body has an annotated triangle integrally formed therein and a rear end of an opposing side of the outer cavity has a simulated tire, see annotated figure 1).

Schellinger teaches, a simulated tire being integrally formed of a triangular shaped recessed area (a simulated tire is integrally formed of a triangular shaped recessed area, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have made the simulated tire of Denfeld formed of a triangular shaped recess area, as taught by Schellinger in order to  allow for additional design aesthetics to be used for the simulated tire for enhanced visual appeal.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Mitsui (5,117,568).
Regarding claim 29, the combined references teach, further comprising a tongue attached to a distal end of the front portion of the body (Denfeld, an annotated tongue is attached to the annotated distal end of the front portion of the body).
The combined references fail to teach, pivotally attached.
Mitsui teaches, a tongue pivotally attached to the terminating end of the front section of the outer cavity (2 is pivotally attached as shown in figures 8 and 9, Col. 2 ln. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have provided the tongue of Denfeld to pivotally attach as taught by Mitsu in order to provide footwear that “can be .
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Mitsui (5,117,568) in view of Atwood (4,660,301).
Regarding claim 31, the combined references teach, further comprising a back grille disposed above the back bumper (Denfield, annotated figures 1 and 5, annotated back grille disposed above the annotated back bumper).
The combined references fail to teach, a back metal grille. 
Atwood teaches, a back metal guard (“shoe guard 10 comprising a U-shaped metallic rod member 12 and a metallic sheet material 14 also formed in a generally U-shaped cross-sectional configuration”, Col. 2 ln. 48-31).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide the grille of Denfeld as metal as taught by Atwood, in order to provide the grille as metal which allows for the grille to “protect the upper rearward portion of the shoe or boot”, Col. 2 ln. 35-36.
Regarding claim 32, the combined references teach, wherein the back metal grille is made from a metal (as combined above the annotated grille of Denfield is made of metal as taught by Atwood).
Regarding claim language “wherein the back metal grille is made from chrome metal”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the metal grille from a metal from chrome metal, since it is .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Lindaman (2004/0148683).
Regarding claim 33, the combined references teach, wherein the car seat belt strap (Denfield, 140 is a car seat belt strap in as much as Applicant has claimed).
The combined references fail to teach, wherein the car seat belt strap is made of flexible aluminum.
Lindaman teaches, wherein a strap is made of flexible aluminum (84 is made of flexible aluminum, [0024], figure 3, here, 84 is a “malleable aluminum strip” that is captured with two plies of material that allows the material to confirm to the user).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to add to the car seat belt strap of Denfeld flexible aluminum, as taught by Lindaman, in order to provide “The aluminum strip 84 is readily formed to shape the mask panel so as to complement and to follow closely over the bridge of the nose”, [0025], in this case, the car seat belt strap with the added flexible aluminum would readily formed to shape the user’s foot.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Hooper et al. (2009/0071036)[Hooper].
Regarding claim 34, the combined references teach, the opposing sides (Denfield, the annotated opposing sides, annotated figure 1). 
The combined references fail to teach, wherein the opposing sides are made of carbon fiber.
Hooper teaches, wherein the opposing sides are made of carbon fiber (“an upper including a layer of carbon fiber material, [0007], “upper 1102 is a full composite upper.  In other words, each portion 901, 904 and 906 is made entirely of composite material 410, including a layer of carbon fiber material...In a preferred embodiment, each portion 901, 904 and 906 includes a portion of layer of carbon fiber material 102. Additionally, instep portion 907 may include a portion of layer of carbon fiber material 102.”, [0068], figures 10 and 11, therefore, the opposing sides 902 and 903 are made of carbon fiber, note: 906 includes 903 and 907 includes 902, as shown in figure 10, see also [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date make the opposing sides of Denfeld carbon fiber, as taught by Hooper, in order to allow for an upper to “include a layer of carbon fiber material that is made of a flexible carbon fiber weave to allow for increased flexibility of the upper.”, [0044].
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Abashidze (WO 2009/063258 A1) in view of Reinhardt et al. (2013/0291409)[Reinhardt].
Regarding claim 35, the combined references teach, the tail pipes (Abashidze, annotated figure 4). 
The combined references fail to teach, wherein the tail pipes are made of carbon fiber.
Reinhardt teaches, decoration made of carbon fiber (“The foil may comprise…carbon fiber…By means of using foils, on the one hand, the external appearance of the one or more surface regions and/or the partial region may be modified. The foil provides the surface regions and/or the partial region e.g. with a specific color and/or a specific texture.  Moreover, the foil may also modify a functionality of the one or more surface regions and/or the partial region… In addition, the foil may serve as decoration, as outsole, as sole plate, and/or as connecting element.”, [0045], see also [0205], therefore, the decoration is made of carbon fiber).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date provide the tail pipes as taught by the combined references, as carbon fiber, as taught by Reinhardt, in order to allow for “bonding the foil and the surface regions and/or the partial region through a chemical reaction, the bond is of particular durability and cannot be separated through mechanical influence, e.g. during running”, [0047], and “the foil is imprinted on the side of the foil facing the one or more surface regions and/or the partial region. By imprinting the foil on this side, the printing is protected against mechanical or chemical influences while wearing the shoe and . 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Reinhardt et al. (2013/0291409)[Reinhardt].
Regarding claim 36, the combined references teach, wherein a front and a back (Denfield, an annotated front and an annotated back, figures 1-3). 
The combined references fail to teach, wherein the front and back are made of carbon fiber.
Reinhardt teaches, decoration made of carbon fiber (“The foil may comprise…carbon fiber…By means of using foils, on the one hand, the external appearance of the one or more surface regions and/or the partial region may be modified. The foil provides the surface regions and/or the partial region e.g. with a specific color and/or a specific texture. Moreover, the foil may also modify a functionality of the one or more surface regions and/or the partial region… In addition, the foil may serve as decoration, as outsole, as sole plate, and/or as connecting element.”, [0045], see also [0205], therefore, the decoration is made of carbon fiber).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date provide the front and back of Denfeld carbon fiber, as taught by Reinhardt, in order to provide carbon fiber that would allow for “bonding the foil and the surface regions and/or the partial region through a chemical reaction, the bond is of particular durability and cannot be separated through mechanical influence, e.g. during running”, [0047], and “the foil is imprinted on the side of the foil facing the one or more 


 
* NOTE: a larger an  notated figure 1 of Denfeld is provided below.

    PNG
    media_image2.png
    741
    1214
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    578
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    522
    499
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    412
    528
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    411
    671
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    493
    786
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    495
    669
    media_image8.png
    Greyscale





    PNG
    media_image2.png
    741
    1214
    media_image2.png
    Greyscale

(2) Response to Arguments
35 U.S.C § 112(a)
Appellant argues “Here, the examiner rejected claims 19 asserting specifications do not enable the claims. However, as discussed below the drawings enable the claim limitations and each rejection is noted below”, Examiner respectfully disagrees. 
The Examiner not rejected claim 19 as failing to comply with the enablement requirement as argued by the Appellant. Claim 19 is rejected as failing to meet the written description requirement, since the recitation “the body has no simulated door” constitutes new matter. Appellants Specification gives no clear description of this structure as claimed. The Specification in [0010] discloses “The body of the shoe (10) is configured to resemble a motor vehicle and, as such, has many aspects found in motor vehicles, such as wheels, headlights, tail lights, front bumper (95), back bumper (45), and a seatbelt (26)”, in which there is no disclosure that “the body has no simulated door” as claimed. Therefore, the recitation “the body has no simulated door” constitutes new matter and claim 19 fails to meet the written description requirement. 
Appellant argues that “The examiner asserted that the lack of a door was not disclosed in the specifications. However, the lack of a door is disclosed in Figure 2. The drawings are part of the written specifications”, Examiner respectfully disagrees.
	Appellant’s claim 19 recites “the body has no simulated door”, in which Appellant’s Specification [0010] discloses “The body of the shoe (10) is configured to resemble a motor vehicle and, as such, has many aspects found in motor vehicles, such as wheels, headlights, tail lights, front bumper (95), back bumper (45), and a seatbelt (26)”, in which there is no disclosure that “the body has no simulated door” as claimed. 
Appellant argues “The examiner asserted that tail pipes incorporated into the back end of the outer cavity was not disclosed in the specifications. However, the tail pipes incorporated into the back end of the outer cavity is disclosed in Figure 5”, Examiner respectfully disagrees.
Appellant argues that “the tail pipes incorporated into the back end of the outer cavity is disclosed in Figure 5”, and while this may be true, claim 22 recites “tail pipes incorporated into the back end of the body sandwiched between the back bumper and the rear portion of the outer sole”. As claimed, the tail pipes are required to be incorporated into the back end of the body and are also required to be “sandwiched between the back bumper and the rear portion of the outer sole”. Appellant’s Specification gives no clear description of this structure as claimed. The Specification in [0020] discloses, “Opposing tail pipes (38, 39) are disposed above back bumper (45)”, in which there is no disclosure that the tail pipes are sandwiched between the back bumper and the rear portion of the outer sole as claimed. Appellant looks to figure 5, to 
35 U.S.C § 112(b)
	Examiner notes: Appellant does not address the rejections under 35 U.S.C § 112(b). Appellant’s lack of arguments to the rejection has been taken as an acquiescence of the propriety of the rejection. The rejections under 35 U.S.C § 112(b) are maintained.
Claims 19, 20, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459).
Appellant argues “Denfeld is utilized in each of the 103 rejections articulated by the examiner in ground for appeals 2-14. The present invention fastener is a seat belt fastener which transverses across the top of the shoe; however, Denfeld’s fastener is a car hood. If Denfeld cannot be combined as articulated by the examiner, then each of the examiner’s rejections in grounds for appeal 2 to 14, fail as a matter of law. Each individual rejection is noted and discussed below”, Examiner respectfully disagrees.
Denfeld’s fastener is not merely “a car hood”, as argued by Appellant. The fastener of Denfeld, teaches the fastener strap as claimed. Denfeld discloses fastener strap 140 which includes a buckle of a “suitable securing mechanism, e.g. Velcro” see [0023], [0027]. Therefore, it is Examiner’s position that Denfeld can be combined with .
Claims 19, 20, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459).
Appellant argues “Denfeld in paragraph 23 specifically states that the fastener flap has a structure of hood, door, or trunk. Here, the present invention fastener structure is a car seat buckle and belt across the tongue. The foregoing seat belt structure on a sneaker made in the shape of a simulated car is not taught in the prior art found by the examiner. Denfeld does state that the invention can be incorporated into all types of car types. However, all cars have doors and Denfeld specifically states that the fastener structure is incorporated into the door. Thus, Denfeld cannot be combined with Godkin because a door is an essential part of the invention”, Examiner respectively disagrees.
Examiner notes: that Appellant argues in Ground of Appeal Issue 1 that “Denfeld’s fastener is a car hood”, and argues in Ground of Appeal Issue 2 that “Denfeld specifically states that the fastener structure is incorporated into the door. Thus, Denfeld cannot be combined with Godkin because a door is an essential part of the invention”, which appears to argue that the fastener of Denfeld is a door. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach fastener strap as claimed. Here, Denfeld discloses that “The footwear may come in a variety of motor vehicle appearances”, see Abstract, and discloses fastener strap 140 as “a securable flap”, see [0022], which includes a buckle of a “suitable securing mechanism, e.g. Velcro” see [0023], [0027]. Examiner has provided the reference of Godkin to teach “the body has no simulated door”, shown in the annotated figure of Godkin, (page 28 of the Final Office Action dated September 22, 2020). Further, the footwear of Godkin includes a fastener strap. Therefore, the Examiner has not relied on Denfeld’s teaching of a door and can be combined with Godkin. Examiner provides the motivation of providing the body of Denfeld with no simulated door as taught by Godkin which provides fewer details to the body of the shoe and would save on material costs”, which is a proper teaching, suggestion, or motivation to combine such similar references. Therefore, Appellant’s argument is unpersuasive.
Appellant argues “Thus, Denfeld cannot be combined with Kavarsky because it is non-anologous art. The present invention and Denfeld deal with the construction of a sneaker that incorporates elements of a car. The examiner has attempted to ignore the significance of the seat belt configuration and use Kavarsky as a, general reference. To incorporate Kavarsky into Denfeld would require significant reconstruction of Denfeld. 
First: “Appellant’s Specification in [0002] discloses “The sneaker has a fastener that is configured as a conventional seat belt”, in [0018] “seatbelt strap (26)” and in [0028] discloses “Therefore, there is no intent that specific structural and functional details should be limiting, but rather the invention is that they provide a basis for the claims and as a representative basis for teaching one skilled in the art to variously employ the present invention”. Here, Appellant’s Specification discloses that the structure of the fastener strap (configured into a car seat belt strap) as a “seatbelt strap” and the structure of the car seat buckle as “a conventional seat belt” in which the claimed fastener strap and the car seat buckle are structurally and functionally non-limiting. As such, Appellant’s Specification and claims do not provide any structure that further defines the claimed “car seat belt strap” and “car seat buckle”, therefore, the combined references of Denfeld and Kavarsky teach the limitations as claimed. Examiner notes: In Appellant’s response dated September 9, 2019, Appellant states that Exhibit A dated May 8, 2017, “was not a figure to be placed into the application, but a photograph depicting a seat belt buckle”, and therefore, does not provide any structure that further defines the claimed “the car seat buckle”.  
Second: In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach the fastener 
Appellant argues “The present invention is a sneaker that has been constructed to resemble certain aspects of a car. The seatbelt fastener is a unique structure that is not taught in the art. The examiner is using general term structure, but the specifications specifically state a seatbelt fastener”, Examiner respectfully disagrees. 
Appellant states that “The examiner is using general term structure, but the specifications specifically state a seatbelt fastener”, however, as stated above, Appellant’s Specification in [0002] discloses “The sneaker has a fastener that is configured as a conventional seat belt”, in [0018] “seatbelt strap (26)” and in [0028] there is no intent that specific structural and functional details should be limiting, but rather the invention is that they provide a basis for the claims and as a representative basis for teaching one skilled in the art to variously employ the present invention”. Here, Appellant’s Specification discloses that the structure of the fastener strap (configured into a car seat belt strap) as a general “seatbelt strap” and the structure of the car seat buckle as “a conventional seat belt”, i.e.: a general term structure. In which as disclosed in Appellant’s Specification, the claimed fastener strap and the car seat buckle are structurally and functionally non-limiting. As such, Appellant’s Specification and claims do not provide any structure that further defines the claimed “car seat belt strap” and “car seat buckle”, therefore, the combined references of Denfeld and Kavarsky teach the limitations as claimed. Examiner notes: In Appellant’s response dated September 9, 2019, Appellant states that Exhibit A dated May 8, 2017, “was not a figure to be placed into the application, but a photograph depicting a seat belt buckle”, and therefore, does not provide any structure that further defines the claimed “the car seat buckle”. Therefore, Appellant’s argument is unpersuasive.
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “a seatbelt fastener”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant argues, “The seatbelt fastener is a unique structure that is not taught in the art. The examiner is using general term structure, but the specifications specifically configured into a car seat belt strap” and “a car seat buckle”, Appellant’s claims do not recite “a seatbelt fastener”, similarly Appellant’s Specification does not disclose “a seatbelt fastener”. Further, as stated above, the claimed “fastener strap configured into a car seat belt strap” and “a car seat buckle” are disclosed in Appellant’s Specification as being general term structures. The Examiner has provided the references of Denfeld and Kavarsky teach the limitations as claimed and provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the similar references. Therefore, Appellant’s argument is unpersuasive. 

Appellant argues “A car seat buckle incorporated into a sneaker is not a well-known fastener in the sneaker industry. The examiner has failed to articulate rational reasoning for this foregoing combination”, Examiner respectively disagrees.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach the fastener strap configured into a car seat belt as claimed, Denfeld discloses fastener strap 140 which includes a buckle of a “suitable securing mechanism, e.g. Velcro” see [0023], [0027], and has provided the Kavarsky reference to teach the car seat buckle and mating attaching element as claimed. Kavarsky discloses in [0193], “Medial disconnectable coupling member 28 preferably has medial female portion 22 and medial male portion 24, provides a 

Appellant argues “Regarding claim 24 translucent rubber is not a standard design choice for a back bumper incorporated into a simulated car on a sneaker. The examiner has failed to articulate a technical reasoning for the combination”, Examiner respectfully disagrees.
Appellant’s argument amounts to a general allegation that the “translucent rubber is not a standard design choice”, and does not clearly point out the patentable novelty of the “translucent rubber” as claimed. Examiner provided the technical reasoning for the back bumper to be made of translucent rubber, in that “the material of rubber would allow the back bumper to flex if the user were to knock the back bumper against a surface while donning the footwear and the back bumper being translucent is an aesthetical feature that may be chosen by the designer”. Therefore, Appellant’s argument is unpersuasive.

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Smith (3,995382).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claims 21 and 30.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Additionally, Smith is not analogous art because the Smith reference deals with a safety boot. One skill in the art would not look to a safety boot to construct a sneaker. A sneaker has a different functional purpose than a safety boot. Denfeld is for a child and Smith is for construction work. The present invention is a sneaker for normal wear. The present invention is an adult sneaker that resembles a car. Smith does not disclose the structure of a metallic grille of a car”, Examiner respectfully disagrees.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Examiner has relied on Denfeld to teach a sneaker resembling a car with grille as claimed, and has provided the Smith reference to teach a metal grille. 
Appellant argues “Additionally, the examiner is placing her own reasoning by stating that gold and silver would allow the metal grille to be corrosion resistant”, Examiner respectfully disagrees.
Claim 30 recites “wherein the metal grille is made from a metal from the group consisting of gold and silver”, Examiner provides, MPEP 2144.07 as the rationale, by stating “it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the metal grille from a metal from the group consisting of gold and silver, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making the metal grille from a metal from the group consisting of gold and silver this would allow the grille to be corrosion resistant”, in this case, the examiner is not “placing her own reasoning” by stating that gold and silver would allow the metal grille to be corrosion resistant, since corrosion resistant is a property of gold and silver which are known materials. Appellant is reminded that “The .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Abashidze (WO 2009/063258 A1).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 22.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Viar et al. (2008/0222915)[Viar].
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 23.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.

In response to applicant’s assertion that they were unable to locate the Viar reference, the examiner respectfully points out that Viar was provided to appellant in the Notice of References cited in the Non-Final rejection mailed 1/9/2020.  Appellant’s response filed 6/15/2020 to the Non-Final Rejection mailed 1/9/2020 did not include any mention of the typographical error in the numbering of the Viar reference in the Office Action, and Appellant provided a response to the rejection of claim 23. Thus, Appellant has been provided with the Viar reference and Appellant has provided a response to said rejection on 6/15/2020. Therefore, the typographical error in the numbering of the reference has been corrected in this Examiner’s Answer, as Appellant was provided with the Viar reference on 1/9/2020 and they provided a response to the rejection that used the Viar reference on 6/15/2020.   
Here, the reference number of Viar et al. was a typographical error and should have been Viar et al. (2008/0222915)[Viar]. 
Appellant argues “However, applicant submits that scrub tire does not have same structure as tire rubber”, Examiner respectfully disagrees.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach the outer sole comprising an .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Johnson (4,438,574).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 25.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of  Mitsui (5,117,568) in view of Johnson (4,438,574).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 26.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Denfeld is a kid shoe that is easily designed to be taken on and off. See paragraph 23. The replacement of the tongue of the present invention with perforations is not taught within the prior art.”, Examiner respectfully disagrees.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach a tongue attached to the terminating end of the front end section, and has provided the Mitsui reference to teach the tongue being pivotally attached and being made of leather and provided the Johnson reference to teach perforated leather as claimed. Here, Mitsui discloses the tongue as being pivotally attached which allows the footwear to be put on and taken off easily, in which the Examiner combined the references to teach, a tongue pivotally 
Appellant argues “Johnson’s designated plate 13, lies under plate 14 as shown in the Figures. The present invention teaches a metal simulated grille of a car implemented on the front of a sneaker. Examiner has made general conclusions and has not articulated rational technical reasons for this combination.”, Examiner respectfully disagrees.
As stated above, the Examiner has provided the Johnson reference to teach perforated leather as claimed. Examiner has not used the Johnson reference to teach a metal simulated grille as argued by Appellant, therefore, Appellant’s argument is not commensurate with the claim as no such rejection was presented. Examiner notes: that the Johnson reference does not include a “designated plate 13, lies under plate 14 as shown in the Figures”, as argued by Appellant. Therefore, appellant’s arguments are unpersuasive.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Schellinger (D495,470).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 28.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Here, Schellinger discloses multiple cavities within a tire and not a triangular indentation. The multiple combination of the patents by the examiner are strong evidence of hindsight”, Examiner respectfully disagrees.
While it may be true that Schellinger discloses multiple cavities within a tire, as stated by Appellant, this does not preclude that Schellinger does not teach a simulated tire formed of a triangular recessed area as claimed, as shown in the annotated figure provided by the Examiner. Therefore, Appellant’s argument is unpersuasive.
In response to appellant’s argument that “The multiple combination of the patents by the examiner are strong evidence of hindsight”, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the references of Denfeld, Godkin, Kavarsky and Schellinger each relate to footwear, and further the references of Denfeld, Godkin, and Schellinger are footwear that simulate a car. Further, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine such similar references. Therefore, appellant’s arguments are unpersuasive.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Mitsui (5,117,568).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 29.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Additionally, the examiner has not articulated a reason for replacing the tongue in Mitsui within Denfeld. Denfeld is child shoe that already provides an entry”, Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach a tongue attached to the terminating end of the front end section, and has provided the Mitsui reference to teach the tongue being pivotally attached. Here, Mitsui discloses the tongue as being pivotally attached which allows the footwear to be put on and taken off easily, in which the Examiner combined the references to teach, a tongue pivotally attach as claimed, which maintains the function of the tongue of Denfeld. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Appellant’s argument is unpersuasive.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Mitsui (5,117,568) in view of Atwood (4,660,301).
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claims 31-32.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.

In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has relied on Denfeld to teach a back grille disposed above the back bumper, and has provided the Atwood reference to teach a back metal guard. Here, Atwood discloses a metal heel guard that protects the upper rearward portion of footwear, in which the Examiner combined the references to teach, a back metal grille as claimed. The references of Denfeld and Atwood both relate footwear having a heel grille/guard. Further, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, appellant’s arguments are unpersuasive.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Lindaman (2004/0148683).
Appellant argues “Here, the analysis laid out above relating to Denfeld in view of Godkin and, Kavarsky relates directly to this rejection.”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 33.

Appellant argues “Additionally, Lindaman relates to anti-fogging which is not analogous art”, Examiner respectively disagrees.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While it may be true that Lindaman related to anti-fogging, the Examiner has relied on Denfeld to teach the car seat belt strap, and has provided the Lindaman reference to teach a strap of flexible aluminum. Here, Lindaman discloses a strap made of flexible aluminum that is captured in two plies of material that allows the material to conform to the user. Examiner combined the references to add to the car seat belt strap of Denfeld the strap of flexible aluminum, as taught by Lindaman. The references of Denfeld and Lindaman both relate to a strap structure that readily forms to shape over a user, and as combined, the car seat belt strap with the added flexible aluminum would readily formed to shape the user’s foot. Therefore, the combined references meets all of the limitations as claimed. Further, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Appellant’s arguments are unpersuasive.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Hooper et al. (2009/0071036)[Hooper].
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection.”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 34.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Additionally, Hooper discloses an upper carbon fiber with a flexible substrate. The claim limitations of the present invention disclose a front and a back of carbon fiber. There is no sound reasoning for combining Hooper with Denfeld.”, Examiner respectfully disagrees.
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “a front and a back of carbon fiber”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, claim 34 recites “wherein the opposing sides are made of carbon fiber”, there is no claim language in claims 19 and 34 with limitations that “disclose a front and a back of carbon fiber” as argued by Appellant. In this case, the Examiner has relied on Denfeld to teach the opposing sides, and has provided the .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Abashidze (WO 2009/063258 A1) in view of Reinhardt et al. (2013/0291409)[Reinhardt].
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection.”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 35.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues “Additionally, Reinhardt discloses improved soles with decorated carbon fiber. The present invention discloses limitations of simulated tail pipes located above the sole. The examiner has not articulated sound reasoning for this combination.”, Examiner respectfully disagrees.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner has relied on Abashidze to teach the tail pipes, as combined in claim 22, from which claim 35 depends, and Reinhardt to teach the use of carbon fiber. Here, Reinhardt discloses carbon fiber on surfaces of footwear that modifies the external appearance of regions of the footwear, in which the Examiner combined the references to teach, the tail pipes are made of carbon fiber as claimed. Further, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Appellant’s arguments are unpersuasive.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Denfeld (2007/0089320) in view of Godkin (D517,783) in view of Kavarsky (2007/0063459) in view of Reinhardt et al. (2013/0291409)[Reinhardt].
Appellant argues “Here, the argument articulated above relating to Denfeld in view of Godkin and Kavarsky relates directly to this rejection.”, Examiner notes that the above responses to Appellant’s arguments relating to Denfeld in view of Godkin and Kavarsky are also in response to claim 36.
Examiner notes: Ground Appeal issue 2, rejection of claims 19, 20, 24 and 27 appears to be the stated “argument articulated above relating to Denfeld in view of Godkin and Kavarsky”.
Appellant argues, “Additionally, Reinhardt discloses improved soles with decorated carbon fiber. The present invention discloses limitations of a front and back made of carbon fiber. The front and back are above the sole. The examiner has not articulated sound reasoning for this combination”, Examiner respectfully disagrees. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, claim 36 recites “further comprising a front and a back that are made of carbon fiber”, there is no claim language in claims 19 and 36 with limitations that require “the front and back are above the sole” as argued by Appellant. In this case, the Examiner has relied on Denfeld to teach a front and a back, shown in annotated figure 1, and Reinhardt to teach the use of carbon fiber. Here, Reinhardt discloses carbon fiber on surfaces of footwear that modifies the external appearance of regions of the footwear, in which the Examiner combined the references to teach, a front and a back made of carbon fiber as claimed. Further, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Appellant’s arguments are unpersuasive.


Respectfully submitted,
/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732             

                                                                                                                                                                                           /J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.